PS 42

(Rev 07/93)
United States I)istrict Court 1 131,_1 §th ;)1Lr1,’§“,’j*§ mm
h 0101- 11111111137-0§.
Eastern District of Washington m "" " l ging
"‘~::::JH "’O*'Cfm
United States of America ) S'JOK'"`J` m 1?1'1§11~.'1 mm
)
vs )
)
William Webster ) Case No. 2:18CR00228-l

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, William Webster, have discussed with Joshua Schull, Pretrial Services/Probation Officer,
modification of my release as follows:

Prohibited Substance Testing: if random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not
exceed six (6) times per month. Defendant shall submit to any method of resting required by the
Pretrial Services Off`lce for determining Whether the Defendant is using a prohibited substance
Such methods may be used With random frequency and include urine testing, the wearing of a
sweat patch a remote alcohol testing system, and/or any form of prohibited substance screening
or testing. Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any
eft`l ienc d accuracy of prohibited substance testing.

   

     
   

` nyti{)n of my release conditions and agr e to ide 1is modificationl

’o”"
_.. §7/5- (//1' // 9
Matur@nG// letrial WSelviMr¢M:er Date

William Webster Joshua Schull

 

 

 

 

Wevleyred the conditl/?g With my client and concur that this modification 1s appropriate

L//m,t ,/» //'é/C//W/é é/LA'//j

Signature of Defense Counsel Date

 

Carl Joseph Oreskovich

 

94 The above modification of conditions of release is ordered, to be effective on Ll '“l°l j .

[ ] T bov odification of Conditions of release is not ordered.
j A ~ls\-T.],ijd»er- "L~t»-t°)

\_/
?%.1%/0{ Judicial Ofticer V »5 . MA*‘JZ/W¢G Date

